Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “selection unit configured to select an object”, “switching unit configured to switch enabling…”, “layout unit configured to lay out the selected object”, “output unit configured to output album data…” in claim 1…”mode selection unit configured to select a layout” in claim 2, “reception unit configured to receive a user operation” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Fig. 6, cpu 1011 and paragraph 221, The CPU 1011 executes an operation system program (hereinafter, referred to as OS) stored in the storage device 1008, the ROM 1009, or the RAM 1010 to control the information processing apparatus 1004 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 8, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren et al. (US 20140313551 A1) in view of Zaheer et al. (US 20150009359 A1).

In regards to claim 1, Lyren teaches, An information processing apparatus to perform an object snapping function of laying out a new object in a spread page area by automatically aligning a position of the new object with respect to a layout position of an object already laid out in the spread page area, the information processing apparatus comprising: a selection unit configured to select an object as a selected object;  (See fig. 7, paragraph 110-112, when the image is selected and transferred to a zone, the image "snaps" into position and is automatically sized to fit within the frame without changing the aspect ratio… user drags the image of the fox 712 from the image selector 630 to the zone 670B on the cover 620.  The image of the fox 712 automatically appears in zone 670B on both the template 640 and the cover 620.)
a layout unit configured to lay out the selected object in the spread page area by using the object snapping function in a case where the object snapping function is enabled; and (See fig. 7, paragraph 110-112, when the image is selected and transferred to a zone, the image "snaps" into position and is automatically sized to fit 
an output unit configured to output album data including the spread page area in which the selected object is laid out. (See fig. 7, template 640 having at least two images)
Lyren teaches at least enabled object snapping function however does not specifically teach, a switching unit configured to switch enabling and disabling of the object snapping function based on a user operation;
However, Zaheer further teaches, a switching unit configured to switch enabling and disabling of the object snapping function based on a user operation; (See fig. 7a, expert mode 702, and paragraph 51, Expert Mode 702, which when activated will disable automatic alignment of images 201 and leave it on the discretion of the user to align them manually. )
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Lyren to further comprise apparatus taught by Zaheer because user flexibility is granted by providing user with more option to either modify his/her album collage automatically or manually.

In regards to claim 7, Lyren-Zaheer teaches the apparatus according to claim 1, further comprising a display control unit configured to display a reference line for the object snapping function in a case where operation to lay out the new object in the spread page area is performed in a state where the object snapping function is enabled. (See Lyren fig. 6 and paragraph 101, The template 640 is displayed as a flat and/or two-dimensional image with a plurality of zones 670A and 670B where images occur.  These zones are marked or distinguished with an identifying feature, such as showing the zones with heavy dashed lines 672.  The zones can be visually distinguished in other ways as well, such as using different colors, backgrounds, lines, shadings, symbols, etc.)

Claims 8 and 15 are similar in scope to claim 1, therefore, they are rejected under similar rationale as set forth above.

Claims 14 and 21 are similar in scope to claim 7, therefore, they are rejected under similar rationale as set forth above.


Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyren et al. (US 20140313551 A1) in view of Zaheer et al. (US 20150009359 A1), and further in view of Sugai (US 20140010461 A1)


In regards to claim 2, Lyren-Zaheer teaches the apparatus according to claim 1, further comprising a mode selection unit configured to select a layout mode from an automatic layout mode and a manual layout mode, wherein the object snapping function is disabled in a case where the automatic layout mode is selected, and the object snapping function is enabled in a case where the manual layout mode is selected (See Lyren paragraph 112, user is given option to simply click on an image object and zone to automatically lay image down. Also, user is given another option to manually drag and lay down image object to a zone. Since user’s dropping location would not be 100% accurate, “snapping” function is enabled to allow dropped image to match/align grid shown in fig. 7. It’s obvious herein that snapping is not required for “click” operation.)
Lyren-Zaheer does not specifically teach, and wherein, in the case where the automatic layout mode is selected, processing to determine a size of the object to be laid out in the spread page area and processing to determine the object layout position in the spread page area are automatically performed.  
However, Sugai further teaches and wherein, in the case where the automatic layout mode is selected, processing to determine a size of the object to be laid out in the spread page area and processing to determine the object layout position in the spread page area are automatically performed. (See fig. 2, in collage generation, images are inserted by simply clicking or selecting images and not by dragging. Also see fig. 5, and paragraphs 54-59, after image to be used for the collage has been selected, size and position are determined automatically)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the apparatus of Lyren-Zaheer to further comprise apparatus taught by Sugai because Sugai provides an apparatus that can improve freedom for an image arrangement position and the method (paragraph 7).


In regards to claim 3, Lyren-Zaheer-Sugai teaches the apparatus according to claim 2, further comprising a reception unit configured to receive a user operation to switch enabling and disabling of the object snapping function, wherein, in a case where the reception unit receives a user operation to disable the object snapping function in a state where the manual layout mode is selected and the object snapping function is enabled, the object snapping function is disabled. (See Zaheer fig. 7a, toggle on/off Expert mode 702)


In regards to claim 4, Lyren-Zaheer-Sugai teaches the apparatus according to claim 2, wherein, in a case where image data is laid out in the spread page area in a state where the manual layout mode is selected and the object snapping function is enabled, the layout unit lays out the image data in the spread page area by using the object snapping function, (See Lyren fig. 6, paragraphs 111-112, drag and dropping image of the fox to snap onto the zone. Any additional image data can be drag and dropped into the other available zones) and wherein, in a case where another object, different from the image data, is laid out in the spread page area in the state where the manual layout mode is selected and the object snapping function is enabled, the layout unit lays out the other object in the spread page area without using the object snapping function. (See fig. 6, text selector 662, paragraph 98, Column 650 of the image selector 630 also includes a text selector 662 that enables users to type text onto the cover 620 


Claims 9-11 and 16-18 are similar in scope to claims 2-4, therefore, they are rejected under similar rationale as set forth above.



Allowable Subject Matter
Claims 5-6, 12-13, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.